EN
S
z z
Sorry
a, e!
ol
<A _-

MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Minería (e), Ingeniero Felipe Antonio Ramírez Delpino, quien asume
funciones en mérito a la Resolución Ministerial N* 404-2010-MEM/DM de 17 de setiembre de
2010, identificado con Documento Nacional de Identidad N” 08777256, autorizado por el
artículo 13” del Reglamento de la Ley N” 27823 y modificatoria, aprobado por Decreto
Supremo N” 082-2002-EF, con domicilio en Av. Las Artes Sur N* 260, San Borja, Lima, a
quien en adelante se denominará el ESTADO; y de la otra parte MINERA GOLD FIELDS
PERU SAA., identificada con R.U.C. N*” 20348535685, con domicilio en avenida El Derby N*
055, interior 901, distrito de Santiago de Surco, Lima, debidamente representada por su
Gerente General señor Matthew Eugene Dusci, identificado con Camet de Extranjería N”
000550348, según poder inscrito en el Asiento CO0016 de la Partida N* 11363961 del Registro
de Personas Jurídicas de la Oficina Registral de Lima de la Superintendencia Nacional de los
Registros Públicos - SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA”;

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N” 27623 y su Reglamento
aprobado por el Decreto Supremo N? 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N*
404-2010-MEM/DM, de 17 de setiembre de 2010, que encarga al ingeniero Felipe Antonio
Ramírez Delpino como Director General de Minería y la Resolución Ministerial N* 334-2010-
MEM/DM, publicada en el diario oficial El Peruano con fecha 14 de agosto de 2010, que
aprueba la lista de bienes y servicios materia del referido contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la cláusula segunda.

Lima, 20 de setiembre de 2010. —>,
AT

EL INVERSIONISTA

MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería
(e) del Ministerio de Energía y Minas, Ingeniero Felipe Antonio Ramírez Delpino, identificado
con Documento Nacional de Identidad N* 08777256, autorizado por el artículo 13” del
Reglamento de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en
adelante se le denominará “EL ESTADO”; y,

(ii) MINERA GOLD FIELDS PERU S.A., identificada con R.U.C. N* 20348535685, con
domicilio en Avenida el Derby N* 055, interior 901, distrito de Santiago de Surco, Lima,
debidamente representada por su Gerente General señor Matthew Eugene Dusci, identificado
con Carnet de Extranjería N” 000550348, según poder inscrito en el Asiento C00016 de la
Partida N* 11363961 del Registro de Personas Jurídicas de la Oficina Registral de Lima de la
Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en adelante se le
denominará "EL INVERSIONISTA”, en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las Concesiones Mineras
señaladas en el Anexo |!l.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 530-2002-
EM/DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 25 de marzo de 2010 la suscripción del Contrato de
Inversión al que se refiere el artículo 1” de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.

MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA TERCERA: Compromisos de las partes
3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 16 074 000.00 (Dieciséis Millones Setenta y Cuatro
mil y 00/100 Dólares Americanos), a ejecutarse desde el mes de setiembre de 2010 hasta
diciembre de 2012.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N” 334-2010-MEM/DM, publicada en el Diario Oficial El
Peruano el 14 de agosto de 2010, la misma que como Anexo ll forma parte del presente
contrato.

3.2, Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623,

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3” del Reglamento.
MINISTERIO DE ENERGIA Y MINAS

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) dias contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo dispuesto
en el Decreto Legislativo N” 1071, norma que regula el arbitraje y/o las normas que lo
sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA.

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, alos 20 días del mes de setiembre de dos mil diez.

EL INVERSIONISTA

ANEXO N%1

RAMAS TACNA, CHUCAPACA REGIONAL Y PROJECT GENERATION PARA EL. PERIODO SETIEMBRE A DICIEMBRE 2010, AÑOS 2011 Y 2012
MINERA GOLD FIELDS PERÚ S.A.

CRONOGRAMA DE INVERSIONES EN EXPLORACIÓN DE LOS PROG!

ElPeraano

ima, sábado 14 de agosto de 2010,

$ NORMAS LEGALES

6401.10.00.

ñ 7 Eon

EN

do lcALZADO CON PUNTERA METÁLICA DE
PROTECCIÓN

.6506.10.00.

00 [CASCOS DE SEGURIDAD

5
6 17228.30.00.

00 [BARRAS HUECAS PARA PERFORACIÓN DE ACÉROS
ALEADOS O SIN ALEAR

7 |7304.2200.00|TUBOS DE

PERFORACIÓN DE ACERO

INOXIDABLE

a 1736123.51.00 LOS DEMÁS TUBOS DE PERFORACIÓN
9

8207.13.10.00

'TRÉPANOS Y CORONAS CON PARTE OPERANTE DE
[CERMET

10 6207.13:20.00

BROCAS CON PARTE OPERANTE DE CERMET.

1] 8207.13:30.00 | BARRENAS INTEGRALES CÓN PARTE OPERANTE DÉ

hi2 [8207.1380.00|[L0S DEMÁS UTILES CON PARTE OPERANTE DE

¡CERMET
13 [6207.19.-10.00 TREPANOS Y CORONAS EXCEPTO DE CERMET

14 ¡8207.19.21.00

15]8207.1929.00 [LAS DEMÁS BROCAS EXCEPTO DE CERMET Y

O ELECTRÓNICOS EXCEPTO DE

DEMÁS INSTRUMENTOS Y APARATOS EXCEPTO

19015.90.00.00 [PARTES Y ACCESORIOS

ele

9020.00.00.00.

FILTRANTE AMOVIBLE

DIAMANTADAS
161 5207.19:30.00 | BARRENAS
17 18207.19.80.00|L08 DEMÁS ÚTILES INTERCAMBIABLES DE
PERFORACIÓN Y SONDEO. :
18 [207.90.00.00 |LOS DEMÁS ÚTILES INTERCAMBIABLES esuipos »
a |643041.00.00 |LAS DEMÁS MÁQUINAS DE SONDEO O PERFORACIÓN - de laboratorio (análiis de minerales, suelos. agua.
AUTOPROPULSADAS
35 /6430.48.00.00 [LAS DEMÁS MÁQUINAS DE SONDEO Y PERFORACIÓN |bo) Otros Servicios Vinculados ala Actividad de Exploración Minera:
[EXCEPTO AUTOPROPULSADAS
21 [6431.43-10.00 | BALANCINES .Servicio de alojamiento y almentación del personel operativo del Títuar del
72] 6431 43.90.00 |LAS DEMÁS PARTES DE LAS MÁQUINAS DE SONDEO Proyecto.
O PERFORACIÓN DE LA SUBPARTIDAS 843041 U Servicio de "consultoria, estudias tácnicos especiales y auditorias.
843049, destinados alas actividades de exploración minera.
23 [6517.51.00.00 | ESTACIONES BASE Servicios de diseño, construcción, montaje industríal, eláctico y mecánico,
24 |8517.6290.00 [LOS APARATOS PARA LA 7 “armado y desarmado de maquinerias y equipo necesario para tas acividades
Y TRANSMISIÓN O REGENERACIÓN e la exploración ruinera.
¡DE VOZ, IMAGEN U OTROS DATOS Servicios de inspección, mantenimiento y reparación de maquinaria y equipo |
125 [8523.40.22.00  OPTICOSGRABADOS PARAREPRODUCIR| | | Ulkzadoenlas achvicacon de exploración minera
IMAGEN O IMAGEN Y SONIDO — Alquier o amendarento financiero de maquinaria, vehiculos y equipos
126 [8523.40-29.00 |LOS DEMÁS SOPORTES ÓPTICOS GRABADOS | pscesaños para ln atados da .
7 ieroa21.10.10 [CAMIONETAS PIOKUP DE ENCENDIDO POR | |. Tnspore de personal, maquinaria, equipo, materiales y suministros
COMPRESIÓN, CON PESO TOTAL necesarios pera las actividades de exploración y la constucción de
(CON CARGA MÁXIMA INFERIOR O IGUAL A 4:537 T. campamentos. -
28 (8705:20.00.00 [CAMIONES . AUTOMÓVILES PARA SONDEO O — ¡Servicios relacionados con la protección ambienta
[PERFORACIÓN - ¿Servicios de sísiemas e informática. 1
78 |vo0su 0000 [CÁMARAS — ESPECIALES PARA — FOTOGRAFÍA Servicios de comunicaciones, Incluyen comunicación radial, telefonía
Pa o PASEA. EXAMEN MéDICO De e
(GANOS INTERNOS O PARA LABORATORIOS Servicios de seguridad Industrial y coniralncendios
MEDICINA LEGAL O IDENTIFICACIÓN JUDICIAL — Senvics de seguridad y viplnci de nsilaciones y personaloperaio
30 | 9011.10.00.00 | MICROSCOPIOS ESTEREOSCOPICOS Servicios de Seguros.
31 (ao1.20.00.00 [OS DEMÁS MICROSCOPIOS PARA | |. “Samidos de rescate, audio |
FOTOMICROGRAFÍA, CINEFOTOMICROGRAFÍA O! de
MIOROPROYECCIÓN
32 [RTZ100000 | MICROSCOPIOS, EXCEPTO LOS ÓPTICOS,
DIFRACTÓGRAFOS 530111-2
o e Espacia EXEO DS BRULAS, en
kh = LAS Bra Designan Vcedores para la ejecución
41 9014.80.00.00 [LOS DEMÁS ÚMENTOS Y APARATOS DE P Si
PO [Los INSTRI s del de del
35 3015-1000 | TELEMÉTROS de Transporte de Gas Natural y Líquido
con a es de Gas Natural de Camisea Lima, en el
37 19015.20.20.0 | TAQUÍMETROS
Estreno [NIVELES - Sector Selva
DEERE RESOLUCIÓN MINISTERIAL
40 |9015:40:00.00 [LOS DEMÁS Y Atos DE N 346-201
EorocmErmiA EXCETO ELECTRICOS 0 Lima, 13 de agosto de 2010
4116015.60.10.00 [LÓS DEMÁS INSTRUMENTOS Y APARATOS

CONSIDERANDO:

Que, con fecha 30 de julio de 2009, la empresa
Transportadora de Gas del Perú S.A, - TGP SA. presentó
ante la Dirección General de Asuntos Ambientales
Energéticos del Ministerio de Energía y Minas - DGAAE,
423780

Obra de fecha 13 de septiembre de 2009 y en el Acta de
Conformidad de Operación Experimental de fecha 23 de
noviembre de 2009;

Que, mediante Resolución Directoral N* 077-2010-
EM/OGER de techa 15 de abril de 2010, se aprobó
la Liquidación Final de Contrato N” 013.2008-MEM/
DGER por la ejecución de la obra Pequeño Sistema
Eléctrico Nuevo Seasme 1! Etapa, en las provincias de
Condorcanqui y Datem del Marañón, ubicado en los
departamentos de Amazonas y Loreto, la misma que
estableció un monto final de contrato de S/. 4 451 862,51
incluido IGV;

Que, con Resolución Directoral N” 164-2010-EM/
DGER del 19 de julio de 2010, se aprobó la Liquidación
Final del Proyecto Pequeño Sistema Eléctrico Nuevo
Seasme Il Etapa, en las provincias de Condorcanqui y
Datem del Marañón, ubicado en los departamentos de
Amazonas y Loreto, la misma que estableció un monto
total de inversión ajustado a la fecha de transferencia de
S/, 7044 897,91;

Que, la Ley N* 28749, Ley General de Electrificación
Rural, establece que el Mi io de Energía y Minas,
a través de la Dirección General de Electrificación
Rurat, es competente en materia de electrificación
rural;

Que, el artículo 18 de la Ley General de Electrificación
Rural y el artículo 53 de su Reglamento, aprobado por
Decreto Supremo N* 025-2007-EM, establece que el
Ministerio de Energía y Minas transferirá a título gratuito
los Sistemas Eléctricos Rurales (SER) que haya ejecutado
o ejecute, a favor de las empresas concesionarias de

Eléctrica S.A. — ADINELSA;
Que, habiéndose aprobado la Liquidación Final del
Proyecto Pequeño Sistema Eléctrico Nuevo Seasme Il
Etapa, en las provincias de Condorcanqui y Datem del
Marañón, ubicado en los departamentos de Amazonas
y Loreto, col efectuar la transferencia de los
bienes que conforma dicho proyecto a la Empresa
bir tel de Servicio Público Electricidad del Norte
De conformidad con lo dispuesto en la Ley N"28749,
Ley General de Electrificación Rural, y su Reglamento,
aprabado por Decreto Supremo N” 025-2007-EM; en
la Ley N* 29151, Ley General del Sistema de Bienes
Estatales y su Reglamento, aprobado por Decreto
Supremo 007-2008-VIVIENDA, en el Decreto Ley N”
25962, Ley Orgánica del Sector Energía y Minas; en
el Decreto Supremo N* 031-2007-EM, Reglamento de
Organización y Funciones del Ministerio de Energía y
Minas, y sus normas modificatorias;
la opinión favorable del Director General de
Electrificación Rural y del Vice Ministro de Energi

SE RESUELVE:

Artículo 1”.- Aprobar la transferencia a título
gratuito de los bienes que conforman el Proyecto
Pequeño Sistema Eléctrico Nuevo Seasme |! Etapa,
financiados por la Dirección General de Electrificación
Rura! del Ministerio de Energía y Minas, ubicado en
las provincias de Condorcanqui y Datem del Marañón,
departamentos de Amazonas y Loreto, a la Empresa
Regional de Servicio Público Electricidad del Norte
S.A. —- ENSA.

Artículo 2”.- Poner en conocimiento de ta Empresa
Regional de Servicio Público Electricidad del Norte
S.A. - ENSA y del Fondo Nacional de Financiamiento
de la Actividad Empresarial del Estado — FONAFE,
lo dispuesto en el articulo primero de la presente
Resolución.

Registrese, comuniquese y publiquese.

PEDRO SÁNCHEZ GAMARRA
Ministro de Energía y Minas

530111-1

$ NORMAS LEGALES

Lima, sábado 14 de agosto de 2010

CONSIDERANDO:

SE RESUELVE:

Artículo Único.- Aprobar la lista de bienes y servicios
el derecho a la devolución del
Promoción

ANEXO N* HIT

MINERA GOLD FIELDS PERÚ S.A,
PROPIEDADES MINERAS

1 Bolognesi E 01-04326-07 Y 1 000,0000.
2 Pedernal 1 010651607 £ 1 000,0000.
3 Pedernal 2 01-06517-07 Y 1 000,0000.
4 Pedernal 3 01-06518-07. 1 000,0000
5 San Vicente 1 01-02028-08 9000000.
6 Caupar 1 01-02029-08 y 500,0000
7 Payhual 1 01-02030-08 / 800,0000
8 Cotapacha 1 91-04306-07 4 998,3848
9 Cotapacha 2 01-04308-07 Y 600,0000
10 Cotapacha 3 01-04305-07 Y 1734227
11 Cotapacha 4 01-02989-08 - 9,9813
12 Cotapacha 3 01-02990-08 f' 9,9833
13 Cotapacha 6 01-02991-08 y 9,9833
14 — | Cotapacha 7 01-02992-08 9,9835
15 Chocamane 1 01.04617-07 900,0000
16 | Baulani 1 01-04616-07 4 998,1790
17 | Vizcacha 1 01-04615-07 488,9674
18 Vizcacha 2 01-04618-07 4 748,6400
19 Tchocollo 1 01-05688-07v 998,1217
20 |Ichocollo 2 01-05689-07- 997,1245
21 | Ichocollo 3 D1-05690-07 y 998,1204
2 Carmari 1 01-03078-08 + 798,4965
23 [Arumit 01-03150-08 4 800,00
24 Jaruma 1 01-03217-08 4 1000,00
25 Sincam 1 01-06457-08 + 900,00
26 |Sincani2 01-06:163-08 Y 1.000,00
27 Pirhuane 1 01-06468-08 4 900,00
28 Pirhuane 2 01-06456-08- 900,00
29 | Pirhuane 3 (01-06458-08 - 800,00
30 Pirhuane 4 01-06459-08 y 800,00
En Pirhuane 5 01-06460-08+ 1.000,00
32 | Pirhuane 6 01-06539-084 900,00
33 Pirhuane 7 01-06538-08+ 900,00
341 Pirhuane 8 01-06537.08» 1.000,00
35 Huayehuni 1 01-06462-08 £ 1.000,00
36 Huaychuni 2 01-06461-08 Y 1:000,00
37 Liuaychuai 3 01-06463-08 - 1 000,00
38 | Muaychuni4 D1-06464-08 / 1.000,00
39 Euaychani 17 01-00670-094 1,000,600
40 | Minapata 1 01-06712-08 7 1.000,00
41 [Minapata 2 01-06713-08 » 1.000,00
42 Minapata 9 01-00696_09 y 1 000,00
43 Minapara 10 1-00698-09 / 1.000,00
44 | Alrarani7 01-00634-09 Y 1.000,00
45 Altarani 15 01-00646-09 y 1.000,00
46 | Altarani 18 D1-00648-09 Y 1.000,00

Lima, 2.4 SET, 2010

OFICIO N? dl -2010-MEM-DGM-DNM

Señor

Matthew Eugene Dusci

Gerente General

Minera Gold Fields Perú S.A.

Av. El Derby N* 055, Oficina N* 901
Santiago de Surco

Lima 33

De mi consideración:

Tengo el agrado de dirigirme a usted, a fin de remitir la minuta y un original del
Contrato de Inversión en Exploración celebrado por su representada con el
Estado Peruano el 16 de setiembre de 2010, para su elevación a escritura
pública.

Aprovecho la oportunidad para expresarle los sentimientos de mi especial

consideración.
Atentamente,
BL O sat
: ia brcol HO. WUO pel do
Dneciora o Di! 4USO4DOG
24/09/10

Ay, Las Artes Sur 260

an Borja, Lima 41, Perú

(511) 618 8700

Emiit webmaster(8 minem.gob.pe

wr minero go

